Exhibit 10.2

FIESTA RESTAURANT GROUP, INC.

2012 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

FIESTA RESTAURANT GROUP, INC.

2012 STOCK INCENTIVE PLAN

1. ESTABLISHMENT AND PURPOSE.

The Fiesta Restaurant Group, Inc. 2012 Stock Incentive Plan (the “Plan”) is
established by Fiesta Restaurant Group, Inc., a Delaware corporation (the
“Company”), to attract and retain persons eligible to participate in the Plan;
motivate Participants to achieve long-term Company goals; and further align
Participants’ interests with those of the Company’s other stockholders. The Plan
is adopted as of April 16, 2012, subject to approval by the Company’s
stockholders within 12 months after such adoption date. No Awards shall be
granted hereunder prior to the approval of the Plan by the Company’s
stockholders. The Plan is effective as of May 7, 2012 (the “Effective Date”) as
a result of the distribution by Carrols on a pro rata basis to the holders of
outstanding shares of common stock, par value $.01 per share, of Carrols of all
of the outstanding shares of Stock of Fiesta in a spin-off transaction (the
“Distribution”) on May 7, 2012 (the “Distribution Date”). No Award shall be
granted hereunder on or after the date 10 years after the Effective Date or such
earlier date as of which the Plan is discontinued by the Board as provided
herein. The Plan shall terminate on May 7, 2022 or such earlier time as the
Board may determine. Certain terms used herein are defined as set forth in
Section 12.

2. ADMINISTRATION; ELIGIBILITY.

The Plan shall be administered by the Compensation Committee of the Board, or
such other Committee, appointed by the Board consisting of three (3) or more
members of the Board all of whom are intended to be “non-employee directors”
within the meaning of Section 16 of the Exchange Act and the regulations
promulgated thereunder and “outside directors” within the contemplation of
Section 162(m) of the Code; provided, however, that, if at any time no
Compensation Committee or other Committee has been appointed or is eligible to
act in the circumstances, the Plan shall be administered by the Board. As used
herein, the term “Administrator” means the Board, the Compensation Committee or
any of the Board’s other Committees as shall be administering the Plan or any
individual delegated authority to act as the Administrator in accordance with
this Section 2.

The Administrator shall have plenary authority to grant Awards pursuant to the
terms of the Plan to Eligible Individuals. Participation shall be limited to
such persons as are selected by the Administrator. Subject to Section 409A of
the Code, Awards may be granted as alternatives to, in exchange or substitution
for, or replacement of, awards outstanding under the Plan or any other plan or
arrangement of the Company or a Subsidiary (including, subject to the
requirements under the Plan, a plan or arrangement of a business or entity, all
or a portion of which is acquired by the Company or a Subsidiary). The
provisions of Awards need not be the same with respect to each Participant.

 

2



--------------------------------------------------------------------------------

Among other things, the Administrator shall have the authority, subject to the
terms of the Plan:

 

  (a) to select the Eligible Individuals to whom Awards may from time to time be
granted, provided that Outside Directors of the Company shall receive Outside
Director Awards pursuant to Sections 8 and 9;

 

  (b) to determine whether and to what extent Stock Options, Stock Appreciation
Rights, Stock Awards or any combination thereof are to be granted hereunder;

 

  (c) to determine the number of shares of Stock to be covered by each Award
granted hereunder;

 

  (d) to approve forms of agreement for use under the Plan;

 

  (e) to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
option price, any vesting restriction or limitation, any vesting acceleration or
waiver of forfeiture, and any right of repurchase, right of first refusal or
other transfer restriction regarding any Award and the shares of Stock relating
thereto, based on such factors or criteria as the Administrator shall
determine);

 

  (f) subject to Sections 10(a) and 11(a), to modify, amend or adjust the terms
and conditions of any Award, at any time or from time to time, including, but
not limited to, with respect to (i) performance goals and targets applicable to
performance based Awards pursuant to the terms of the Plan and (ii) extension of
the post- termination exercisability period of Stock Options;

 

  (g) to determine the Fair Market Value; and

 

  (h) to determine the type and amount of consideration to be received by the
Company for any Stock Award issued under Section 6.

The Administrator shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

In order to assure the viability of Awards granted to Participants employed in
foreign countries who are not subject to U.S. tax law, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 3 of the Plan.

 

3



--------------------------------------------------------------------------------

Except to the extent prohibited by applicable law, the Administrator may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person or persons selected by it. Any such allocation or
delegation may be revoked by the Administrator at any time. The Administrator
may authorize any one or more of their members or any officer of the Company to
execute and deliver documents on behalf of the Administrator.

Any determination made by the Administrator or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Administrator or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Administrator or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Participants.

No member of the Administrator, and no officer of the Company, shall be liable
for any action taken or omitted to be taken by such individual or by any other
member of the Administrator or officer of the Company in connection with the
performance of duties under this Plan, except for such individual’s own willful
misconduct or as expressly provided by law.

3. STOCK SUBJECT TO PLAN.

Subject to adjustment as provided in this Section 3, the aggregate number of
shares of Stock which may be delivered under the Plan shall not exceed 3,300,000
shares.

To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary thereof because the Award expires, is forfeited,
lapses without exercise, canceled or otherwise terminated, any shares of
Restricted Stock (as defined in Section 6 and 9) are forfeited, or shares of
Stock are not delivered because the Award is settled in cash or are used to
satisfy the applicable tax withholding obligation, such shares shall not be
deemed to have been delivered for purposes of determining the maximum number of
shares of Stock available for delivery under the Plan with respect to, and shall
be available for, future grants of Awards.

Subject to adjustment as provided in this Section 3, (a) the maximum number of
shares that may be covered by Stock Options, Stock Appreciation Rights, and
Stock Awards, in the aggregate, to any one Participant during any calendar year
shall be 300,000 shares and (b) in the case of a Covered Employee, if any such
Awards are cancelled, the number of shares subject to such Award shall continue
to count against the foregoing limit of 300,000 shares. Any Award settled in
cash will be based on the Fair Market Value of the shares of Stock subject to
such Award.

In the event of any Company stock dividend, special cash dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin- off, split-off or
other distribution to Company stockholders, other than a normal

 

4



--------------------------------------------------------------------------------

cash dividend), sale by the Company of all or a substantial portion of its
assets (measured on either a stand-alone or consolidated basis), reorganization,
rights offering, partial or complete liquidation, merger or consolidation in
which the Company is the surviving corporation, or any other corporate
transaction, Company share offering or other event involving the Company and
having an effect similar to any of the foregoing, the Administrator may make
such substitution or adjustments in the (a) number and kind of shares that may
be delivered under the Plan, (b) additional maximums imposed in the immediately
preceding paragraph, (c) number and kind of shares subject to outstanding
Awards, (d) exercise price of outstanding Stock Options, Outside Director Stock
Options, and Stock Appreciation Rights and (e) other characteristics or terms of
the Awards as it may determine appropriate in its sole discretion to equitably
reflect such corporate transaction, share offering or other event; provided,
however, that the number of shares subject to any Award shall always be a whole
number and any fractional share resulting from an adjustment or substitution
provided for hereunder shall be rounded up to the nearest whole share.

In the event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation, then, except as otherwise provided herein and/or in the discretion
of the Administrator, each Stock Option and Outside Director Stock Option, to
the extent not theretofore exercised, shall terminate forthwith.

Notwithstanding the foregoing, no adjustment shall be made pursuant to this
Section 3 to the extent that such adjustment would violate Section 409A of the
Code.

4. STOCK OPTIONS.

Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve.

The Administrator shall have the authority to grant any Participant Incentive
Stock Options, Non-Qualified Stock Options or both types of Stock Options.
Incentive Stock Options may be granted only to associates of the Company and its
subsidiaries (within the meaning of Section 424(f) of the Code). To the extent
that any Stock Option is not designated as an Incentive Stock Option or, even if
so designated, does not qualify as an Incentive Stock Option, it shall
constitute a Non-Qualified Stock Option. Incentive Stock Options may be granted
only within 10 years from the date the Plan is adopted or the date the Plan is
approved by the Company’s stockholders, whichever is earlier. A maximum of
1,500,000 shares of Stock may be subject to grants of Incentive Stock Options.

Stock Options shall be evidenced by option agreements, each in a form approved
by the Administrator. An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Non-Qualified
Stock Option. The grant of a Stock Option shall occur as of the date the
Administrator determines, subject to FASB Statement 123(R) and guidance
thereunder.

 

5



--------------------------------------------------------------------------------

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Optionee affected, to disqualify any Incentive Stock Option under
Section 422 of the Code.

To the extent that the aggregate Fair Market Value of Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company and its
subsidiaries within the meaning of Section 424(f) of the Code) exceeds $100,000,
such Stock Options shall be treated as Non-Qualified Stock Options.

Stock Options granted under this Section 4 shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Administrator shall deem desirable:

 

  (a) Exercise Price. The exercise price per share of Stock purchasable under a
Stock Option shall be determined by the Administrator at the time of grant and
set forth in the applicable option agreement; provided, however, that the
exercise price per share shall be not less than the Fair Market Value per share
on the date the Stock Option is granted, or in the case of an Incentive Stock
Option granted to an individual who is a Ten Percent Holder, not less than 110%
of such Fair Market Value per share on the date the Stock Option is granted.

 

  (b) Option Term. The term of a Stock Option shall be determined by the
Administrator at the time of grant and set forth in the applicable option
agreement, provided, however, that no Stock Option shall be exercisable more
than 10 years after the date that the Stock Option is granted (or more than five
years after the date that the Stock Option is granted in the case of an
Incentive Stock Option granted to an individual who is a Ten Percent Holder).

 

  (c) Vesting. A Stock Option shall become vested and nonforfeitable as
determined by the Administrator at the time of grant and set forth in the
applicable option agreement, and unless otherwise provided in the Plan or
applicable option agreement, no Stock Option shall become vested earlier than
the first anniversary of the date of grant of such Stock Option or later than
the seventh anniversary of the date of grant of such Stock Option; and provided,
further, that the Participant shall have continuously remained in the active
employment of the Company or an Affiliate until the applicable vesting date.

 

6



--------------------------------------------------------------------------------

  (d) Exercisability. Stock Options shall be exercisable to the extent vested;
provided that the exercise of a Stock Option shall be subject to such additional
terms and conditions, performance requirements, restrictions, forfeiture
provisions, contingencies and limitations, if any, as shall be determined by the
Administrator and listed in the applicable option agreement. If any Stock Option
is exercisable only in installments, the Administrator may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Administrator may determine. In addition, the Administrator may at any
time, in whole or in part, accelerate the exercisability of any Stock Option.

 

  (e) Method of Exercise. Stock Options may be exercised, in whole or in part,
by giving written notice of exercise to the Company specifying the number of
shares of Stock subject to the Stock Option to be purchased.

The option price of any Stock Option shall be paid in full in cash (by certified
or bank check or such other instrument as the Company may accept) or, if
permitted by the Administrator in its sole and absolute discretion, by one or
more of the following: (i) in the form of shares of unrestricted and vested
Stock already owned by the Optionee, based on the Fair Market Value of the Stock
on the date the Stock Option is exercised; (ii) by certifying ownership of
shares of Stock owned by the Optionee to the satisfaction of the Administrator
for later delivery to the Company as specified by the Company; (iii) unless
otherwise prohibited by law for either the Company or the Optionee, by
irrevocably authorizing a third party to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the Stock Option and remit to
the Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise; or (iv) by any
combination of cash and/or any one or more of the methods specified in clauses
(i), (ii) and (iii). Notwithstanding the foregoing, a form of payment shall not
be permitted to the extent it would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to the
Stock Option for financial reporting purposes.

Unless otherwise determined by the Administrator, if payment of the option
exercise price of a Non-Qualified Stock Option is made in whole or in part in
the form of stock that is subject to restrictions on transfer and/or forfeiture
provisions (“Restricted Stock”), some or all of the Stock received upon such
exercise shall be subject to the same restrictions as such Restricted Stock. The
number of shares of Stock received upon such exercise that shall be subject to
such restrictions shall equal the number of shares of Restricted Stock used for
payment of the option exercise price.

No shares of Stock shall be issued upon exercise of a Stock Option until full
payment therefor has been made. Upon exercise of a Stock Option (or a portion
thereof), the Company shall have a reasonable time to issue the Stock for

 

7



--------------------------------------------------------------------------------

which the Stock Option has been exercised, and the Optionee shall not be treated
as a stockholder for any purposes whatsoever prior to such issuance. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date such Stock is recorded as issued and transferred in
the Company’s official stockholder records, except as otherwise provided herein
or in the applicable option agreement.

 

  (f) Transferability of Stock Options. Except as otherwise provided in the
applicable option agreement, a Non-Qualified Stock Option (i) shall be
transferable by the Optionee to a Family Member of the Optionee, provided that
(A) any such transfer shall be by gift with no consideration and (B) no
subsequent transfer of such Stock Option shall be permitted other than by will
or the laws of descent and distribution, and (ii) shall not otherwise be
transferable except by will or the laws of descent and distribution. An
Incentive Stock Option shall not be transferable except by will or the laws of
descent and distribution. A Stock Option shall be exercisable, during the
Optionee’s lifetime, only by the Optionee or by the guardian or legal
representative of the Optionee, it being understood that the terms “holder” and
“Optionee” include the guardian and legal representative of the Optionee named
in the applicable option agreement and any person to whom the Stock Option is
transferred (X) pursuant to the first sentence of this Section 4(f) or pursuant
to the applicable option agreement or (Y) by will or the laws of descent and
distribution. Notwithstanding the foregoing, references herein to the
termination of an Optionee’s employment or provision of services shall mean the
termination of employment or provision of services of the person to whom the
Stock Option was originally granted.

 

  (g) Termination by Death. Except as otherwise provided in the applicable
option agreement, if an Optionee’s employment or provision of services
terminates by reason of death, any Stock Option held by such Optionee shall be
fully vested upon such death and may thereafter be exercised for a period of one
year from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is shorter.

 

  (h) Termination by Reason of Disability. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates by reason of Disability, any Stock Option held by such
Optionee shall be fully vested upon such termination of employment or provision
of services and may thereafter be exercised by the Optionee for a period of one
year from the date of such termination of employment or provision of services or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.

 

  (i)

Termination by Reason of Retirement. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates by reason of Retirement, any Stock Option held by such

 

8



--------------------------------------------------------------------------------

  Optionee, to the extent it was exercisable at the time of termination, may
thereafter be exercised by the Optionee for a period of 12 months from the date
of such termination of employment or provision of services or until the
expiration of the stated term of such Stock Option, whichever period is shorter,
and any Stock Option that is unvested or unexercisable at the date of
termination shall thereupon terminate.

 

  (j) Involuntary Termination Without Cause. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates involuntarily without Cause, and for reasons other than
death, Disability or Retirement, any Stock Option held by such Optionee may
thereafter be exercised, to the extent it was exercisable at the time of
termination, for a period of three months from the date of such termination of
employment or provision of services or until the expiration of the stated term
of such Stock Option, whichever period is shorter, and any Stock Option that is
unvested or unexercisable at the date of termination shall thereupon terminate.

 

  (k) Involuntary Termination for Cause. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates involuntarily for Cause, all Stock Options held by such
Optionee, whether or not then vested and exercisable, shall thereupon terminate.

 

  (l) Other Termination. Except as otherwise provided in the applicable option
agreement, if an Optionee’s employment or provision of services is terminated by
the Optionee for any reason other than death, Disability, Retirement,
involuntary termination without Cause or involuntary termination for Cause any
Stock Option held by such Optionee may thereafter be exercised, to the extent it
was exercisable at the time of termination, for a period of 1 month from the
date of such termination of employment or provision of services or until the
expiration of the stated term of such Stock Option, whichever period is shorter,
and any Stock Option that is unvested or unexercisable at the date of
termination shall thereupon terminate.

 

  (m) Exception to Termination. If employment or provision of services by the
Optionee to the Company or an Affiliate ceases as a result of a transfer of such
Optionee from the Company to an Affiliate, or from an Affiliate to the Company,
or from one classification of Eligible Individual to another classification of
Eligible Individual, such transfer shall not be a termination of employment or
provision of services for purposes of this Plan, unless expressly determined
otherwise by the Administrator. Unless expressly determined otherwise by the
Administrator, a termination of employment or provision of services shall occur
for an Optionee who is employed by, or provides services to, an Affiliate of the
Company if the Affiliate shall cease to be an Affiliate and the Optionee shall
not immediately thereafter be employed by, or provide services to, the Company
or an Affiliate.

 

9



--------------------------------------------------------------------------------

  (n) Notwithstanding the foregoing, to the extent permitted under Section 409A
of the Code, the exercise period following a termination described in subsection
(g), (h), (i), (j) or (l) above shall be tolled for any applicable
window/blackout period restrictions under the Company’s insider trading policy.

5. STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights may be granted under the Plan on a stand-alone basis
only. The Administrator shall have the authority to grant Stock Appreciation
Rights to any Participant. Except as otherwise provided herein, a Stock
Appreciation Right shall terminate and no longer be exercisable as determined by
the Administrator.

Stock Appreciation Rights shall be evidenced by stock appreciation right
agreements, each in a form approved by the Administrator. The grant of a Stock
Appreciation Right shall occur as of the date the Administrator determines,
subject to FASB Statement 123(R) and guidance thereunder.

A Stock Appreciation Right may be exercised by a Participant as determined by
the Administrator in accordance with this Section 5. Upon such exercise, the
Participant shall be entitled to receive an amount determined in the manner
prescribed in this Section 5.

Stock Appreciation Rights shall be subject to such terms and conditions as shall
be determined by the Administrator, including the following:

 

  (a) Stock Appreciation Right Term. The term of a Stock Appreciation Right
shall be determined by the Administrator at the time of grant and set forth in
the applicable stock appreciation right agreement, provided, however, that no
Stock Appreciation Right shall be exercisable more than 10 years after the date
that the Stock Appreciation Right is granted.

 

  (b) Vesting. A Stock Appreciation Right shall become vested and nonforfeitable
as determined by the Administrator at the time of grant and set forth in the
applicable stock appreciation right agreement, and unless otherwise provided in
the Plan, no Stock Appreciation Right shall become vested earlier than the first
anniversary of the date of grant of such Stock Appreciation Right or later than
the seventh anniversary of the date of grant of such Stock Appreciation Right;
and provided, further, that the Participant shall have continuously remained in
the active employment of the Company or an Affiliate until the applicable
vesting date.

 

  (c)

Exercisability. Stock Appreciation Rights shall be exercisable to the extent
vested; provided that the exercise of a Stock Appreciation Right shall be
subject to such additional terms and conditions, performance requirements,

 

10



--------------------------------------------------------------------------------

  restrictions, forfeiture provisions, contingencies and limitations, if any, as
shall be determined by the Administrator and listed in the applicable stock
appreciation rights agreement. If any Stock Appreciation Right is exercisable
only in installments, the Administrator may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the
Administrator may determine. In addition, the Administrator may at any time, in
whole or in part, accelerate the exercisability of any Stock Appreciation Right.

 

  (d) Method of Exercise. Subject to the provisions of this Section 5, Stock
Appreciation Rights may be exercised, in whole or in part, by giving written
notice of exercise to the Company specifying the number of shares with respect
to which the Stock Appreciation Right is being exercised.

 

  (e) Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount in cash or in shares of Stock, as set forth in the
grant agreement, which in the aggregate are equal in value to the excess of the
Fair Market Value of one share of Stock on the date of exercise over the Fair
Market Value of one share of Stock on the date of grant, multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised.

 

  (f) Transferability of Stock Appreciation Rights. Except as otherwise provided
in the applicable stock appreciation rights agreement, a Stock Appreciation
Right (i) shall be transferable by the Participant to a Family Member of the
Participant, provided that (A) any such transfer shall be by gift with no
consideration and (B) no subsequent transfer of such Stock Appreciation Right
shall be permitted other than by will or the laws of descent and distribution,
and (ii) shall not otherwise be transferable except by will or the laws of
descent and distribution. A stock Appreciation Right shall be exercisable,
during the Participant’s lifetime, only by the Participant or by the guardian or
legal representative of the Participant, it being understood that the terms
“holder” and “Participant” include the guardian and legal representative of the
Participant named in the applicable stock appreciation rights agreement and any
person to whom the Stock Appreciation Right is transferred (X) pursuant to the
first sentence of this Section 5(f) or pursuant to the applicable stock
appreciation rights agreement or (Y) by will or the laws of descent and
distribution. Notwithstanding the foregoing, references herein to the
termination of a Participant’s employment or provision of services shall mean
the termination of employment or provision of services of the person to whom the
Stock Appreciation Right was originally granted.

 

  (g)

Termination by Death. Except as otherwise provided in the applicable stock
appreciation rights agreement, if a Participant’s employment or provision of

 

11



--------------------------------------------------------------------------------

  services terminates by reason of death, any Stock Appreciation Right held by
such Participant shall be fully vested upon such death and may thereafter be
exercised for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Appreciation Right, whichever period
is shorter.

 

  (h) Termination by Reason of Disability. Except as otherwise provided in the
applicable stock appreciation rights agreement, if a Participant’s employment or
provision of services terminates by reason of Disability, any Stock Appreciation
Right held by such Participant shall be fully vested upon such termination of
employment or provision of services and may thereafter be exercised by the
Participant for a period of one year from the date of such termination of
employment or provision of services or until the expiration of the stated term
of such Stock Appreciation Right, whichever period is shorter.

 

  (i) Termination by Reason of Retirement. Except as otherwise provided in the
applicable stock appreciation rights agreement, if a Participant’s employment or
provision of services terminates by reason of Retirement, any Stock Appreciation
Right held by such Participant, to the extent it was exercisable at the time of
termination, may thereafter be exercised by the Participant for a period of six
months from the date of such termination of employment or provision of services
or until the expiration of the stated term of such Stock Appreciation Right,
whichever period is shorter and any Stock Appreciation Right that is unvested or
unexercisable at the date of termination shall thereupon terminate.

 

  (j) Involuntary Termination Without Cause. Except as otherwise provided in the
applicable stock appreciation rights agreement, if a Participant’s employment or
provision of services terminates involuntarily without Cause, and for reasons
other than death, Disability or Retirement, any Stock Appreciation Right held by
such Participant may thereafter be exercised, to the extent it was exercisable
at the time of termination, for a period of three months from the date of such
termination of employment or provision of services or until the expiration of
the stated term of such Stock Appreciation Right, whichever period is shorter,
and any Stock Appreciation Right that is unvested or unexercisable at the date
of termination shall thereupon terminate.

 

  (k) Involuntary Termination for Cause. Except as otherwise provided in the
applicable stock appreciation rights agreement, if a Participant’s employment or
provision of services terminates involuntarily for Cause, Stock Appreciation
Rights held by such Participant, whether or not then vested and exercisable,
shall thereupon terminate.

 

12



--------------------------------------------------------------------------------

  (l) Other Termination. Except as otherwise provided in the applicable stock
appreciation rights agreement, if a Participant’s employment or provision of
services is terminated by the Participant for any reason other than death,
Disability, Retirement, involuntary termination without Cause or involuntary
termination for Cause, any Stock Appreciation Right held by such Participant may
thereafter be exercised, to the extent it was exercisable at the time of
termination, for a period of one month from the date of such termination of
employment or provision of services or until the expiration of the stated term
of such Stock Appreciation Right, whichever period is shorter, and any Stock
Appreciation Right that is unvested or unexercisable at the date of termination
shall thereupon terminate.

 

  (m) Exception to Termination. If provision of services by the Participant to
the Company or an Affiliate ceases as a result of a transfer of such Participant
from the Company or an Affiliate, or from an Affiliate to the Company, or from
one classification of Eligible Individual to another classification of Eligible
Individual, such transfer shall not be a termination of employment or provision
of services for purposes of this Plan, unless expressly determined otherwise by
the Administrator. Unless expressly determined otherwise by the Administrator,
termination of employment or provision of services shall occur for a Participant
who is employed by, or provides services to, an Affiliate of the Company if the
Affiliate shall cease to be an Affiliate and the Participant shall not
immediately thereafter be employed by, or provide services to, the Company or an
Affiliate.

 

  (n) Notwithstanding the foregoing, to the extent permitted under Section 409A
of the Code, the exercise period following a termination described in subsection
(g), (h), (i), (j) or (l) above shall be tolled for any applicable
window/blackout period restrictions under the Company’s insider trading policy.

6. STOCK AWARDS.

Stock Awards may be directly issued under the Plan (without any intervening
options), subject to such terms, conditions, performance requirements,
restrictions, forfeiture provisions, contingencies and limitations as shall be
determined by the Administrator and set forth in the applicable award agreement.
Subject to the provisions of this Section 6, Stock Awards may be issued which
vest in one or more installments over the Participant’s period of employment
and/or other service to the Company or an Affiliate and/or upon the attainment
of specified performance objectives, and/or the Company may issue Stock Awards
which entitle the Participant to receive a specified number of vested shares of
Stock upon the attainment of one or more performance goals and/or service
requirements established by the Administrator. A Stock Award that is subject to
restrictions on transfer and/or forfeiture provisions may be referred to as an
award of “Restricted Stock” or “Restricted Stock Units.” A Stock Award shall
become vested and nonforfeitable as determined by the Administrator at

 

13



--------------------------------------------------------------------------------

the time of grant and set forth in the applicable award agreement, and unless
otherwise provided in the Plan, no Stock Award shall become vested earlier than
the first anniversary of the date of such Stock Award or later than the seventh
anniversary of the date of such Stock Award; and provided, further, that the
Participant shall have continuously remained in the active employment of the
Company or an Affiliate until the applicable vesting date. The determination of
whether the Participant has continuously remained in the active employment of
the Company or an Affiliate shall be made by the Administrator in its
discretion, including, when applicable pursuant to principle described in
Section 4(m).

Shares representing a Stock Award shall be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
issuance of one or more certificates (which may bear appropriate legends
referring to the terms, conditions and restrictions applicable to such Award).
The Administrator may require that any such certificates be held in custody by
the Company until any restrictions thereon shall have lapsed and that the
Participant deliver a stock power, endorsed in blank, relating to the Stock
covered by such Award. Restricted Stock Units shall be evidenced by a book entry
in a notional account maintained under the Participant’s name in the Company’s
books and records.

A Stock Award may be issued in exchange for any consideration which the
Administrator may deem appropriate in each individual instance, including,
without limitation:

 

  (a) cash or cash equivalents;

 

  (b) past services rendered to the Company or any Affiliate; or

 

  (c) future services to be rendered to the Company or any Affiliate (provided
that, in such case, the par value of the stock subject to such Stock Award shall
be paid in cash or cash equivalents, unless the Administrator provides
otherwise).

With respect to a Restricted Stock Award, a Participant, at his or her option,
will be entitled to make the election permitted under Section 83(b) of the Code,
to include in gross income in the taxable year in which the Restricted Stock
Award is transferred to him or her, the fair market value of such shares at the
time of transfer, notwithstanding that such shares are subject to a substantial
risk of forfeiture within the meaning of the Code, or he or she may elect to
include in gross income the Fair Market Value of the Restricted Stock Award as
of the date or date on which such restrictions lapse. Notwithstanding the
foregoing, the Administrator shall adopt, from time to time, such rules with
respect to the return of executed award agreements as it deems appropriate and
failure by a Participant to comply with such rules shall, without limitation,
terminate the grant of such Restricted Stock Award to such Participant and/or
cause the forfeiture of any Restricted Stock Award as to which restrictions have
not yet lapsed.

Notwithstanding anything herein to the contrary and except as otherwise provided
in the applicable award agreement, if a Participant’s employment and provision
of services is

 

14



--------------------------------------------------------------------------------

terminated (A) by the Company for any reason other than Cause or (B) by reason
of the Participant’s death or Disability, all Stock underlying a Stock Award, to
the extent unvested at the time of termination, shall become fully vested and
non-forfeitable.

Notwithstanding anything herein to the contrary and except as otherwise provided
in the applicable award agreement, if a Participant’s employment or provision of
services is terminated (A) by the Company for Cause or (B) by the Participant
for any reason other than death or Disability, all Stock underlying a Stock
Award, to the extent unvested at the time of termination, shall be forfeited.

Unless otherwise provided in an award agreement, until the expiration of all
applicable restrictions, (i) the Restricted Stock shall be treated as
outstanding, (ii) the Participant holding shares of Restricted Stock may
exercise full voting rights with respect to such shares, and (iii) the
Participant holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. Unless otherwise provided by the Administrator, if any such
dividends or distributions are paid in shares of Stock, such shares shall be
subject to the same restrictions as the shares of Restricted Stock with respect
to which they were paid. Notwithstanding anything to the contrary, at the
discretion of the Administrator, all such dividends and distributions may be
held in escrow by the Company (subject to the same restrictions) until all
restrictions on the respective Restricted Stock have lapsed.

7. PERFORMANCE AWARDS.

 

  (a) Performance Conditions. The right of a Participant to exercise or receive
a grant or settlement of any Award, and its timing, may be subject to
performance conditions specified by the Administrator at the time of grant
(except as provided in this Section 7). The Administrator may use business
criteria and other measures of performance it deems appropriate in establishing
any performance conditions, and may exercise its discretion to reduce or
increase amounts payable under any Award subject to performance conditions,
except as limited under Section 7(b) hereof in the case of a Performance Award
intended to qualify under Section 162(m) of the Code.

 

  (b) Performance Awards Granted to Designated Covered Employees. If the
Administrator determines that a Performance Award to be granted to a person the
Administrator regards as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
grant and/or settlement of such Performance Award shall comply with the
requirements set forth in this Section 7(b).

 

  (i)

Performance Goals Generally. The performance goals for such Performance Awards
shall be based on one or more of the business criteria set forth in
Section 7(b)(ii) and a targeted level or levels of performance with respect to
such criteria, as specified by the

 

15



--------------------------------------------------------------------------------

  Administrator consistent with this Section 7(b). Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Administrator result in the performance goals being “substantially
uncertain.” The Administrator may determine that more than one performance goal
must be achieved as a condition to settlement of such Performance Awards.

 

  (ii) Business Criteria. Unless and until the Company proposes for stockholder
vote, and stockholders approve, a change in the business criteria set forth in
this Section 7(b)(ii), Awards (other than Stock Options and Stock Appreciation
Rights) designed to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code shall be based on one or more of the following
business criteria, which shall be set forth in the applicable Performance Award
agreement:

 

  (A) Earnings before any or all of interest, tax, depreciation or amortization
(actual and adjusted and either in the aggregate or on a per-share basis);

 

  (B) Earnings (either in the aggregate or on a per-share basis);

 

  (C) Net income or loss (either in the aggregate or on a per-share basis);

 

  (D) Operating profit;

 

  (E) Cash flow (either in the aggregate or on a per-share basis);

 

  (F) Free cash flow (either in the aggregate on a per-share basis);

 

  (G) Non-interest expense;

 

  (H) Costs;

 

  (I) Gross revenues;

 

  (J) Reductions in expense levels;

 

  (K) Operating and maintenance cost management and employee productivity;

 

  (L) Share price or total stockholder return (including growth measures and
total stockholder return or attainment by the shares of a specified value for a
specified period of time);

 

  (M) Net economic value;

 

16



--------------------------------------------------------------------------------

  (N) Economic value added or economic value added momentum;

 

  (O) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, sales, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets and goals relating to acquisitions or divestitures;

 

  (P) Return on average assets or average equity;

 

  (Q) Achievement of objectives relating to diversity, employee turnover or
other human capital metrics;

 

  (R) Results of customer satisfaction surveys or other objective measures of
customer experience; and/or

 

  (S) Debt ratings, debt leverage, debt service, financings and refinancings;

provided, however, that (I) the foregoing business criteria may be applied on a
pre- or post-tax basis; and (II) the Administrator may, on the grant date of an
Award intended to qualify as “performance-based compensation,” provide that the
formula for such Award may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, non-recurring gain or
loss.

 

  (iii) Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over such periods of at least 12 months’ duration as may be specified
by the Administrator. Performance goals shall be established on or before the
dates that are required or permitted for “performance-based compensation” under
Section 162(m) of the Code. The levels of performance required with respect to
any performance goals may be expressed in absolute or relative levels and may be
based upon a set increase, set positive result, maintenance of the status quo,
set decrease or set negative result. Performance goals may differ for Awards to
different Participants. The Administrator shall specify the weighting (which may
be the same or different for multiple performance goals) to be given to each
performance goal for purposes of determining the final amount payable with
respect to any such Performance Award. Any one or more of the performance goals
or the business criteria on which they are based may apply to the Participant, a
department, unit, division or function within the Company (except for total
stockholder return or earnings per share criteria) or any one or more
Subsidiaries, and may apply either alone or relative to the performance of other
businesses or individuals (including industry or general market indices).

 

17



--------------------------------------------------------------------------------

  (iv) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards may be in cash or Stock, or other Awards, or other property, in the
discretion of the Administrator. Any cash-settled Performance Award will be
based on the Fair Market Value of the shares of Stock subject to such
Performance Award. The Administrator may, in its discretion, reduce the amount
of a settlement otherwise to be made in connection with such Performance Awards,
but may not exercise discretion to increase any such amount payable in respect
of a Performance Award subject to this Section 7(b). Subject to the requirements
of Section 162(m) of the Code, the Administrator shall specify the circumstances
in which such Performance Awards shall be forfeited or paid in the event of a
termination of employment at least six months prior to the end of a performance
period or settlement of Performance Awards, and other terms relating to such
Performance Awards. All determinations of the Administrator as to the
achievement of the performance goals applicable to a Performance Award subject
to this Section 7(b) shall be in writing prior to the payment of the Award.

8. OUTSIDE DIRECTOR STOCK OPTIONS.

On the date of the first annual meeting of stockholders of the Company following
the Distribution Date, and on the date of the annual meeting of Stockholders of
the Company during each Company fiscal year thereafter, each Outside Director of
the Company may, in the discretion of the Administrator, be granted an Outside
Director Stock Option to purchase such number of shares of Stock as shall be
determined by the Administrator.

Outside Director Stock Options shall be evidenced by option agreements, each in
a form approved by the Administrator.

Outside Director Stock Options granted under this Section 8 shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions as the Administrator shall deem desirable:

 

  (a) Exercise Price. The exercise price per share of Stock purchasable under an
Outside Director Stock Option shall be the Fair Market Value per share on the
date the Outside Director Stock Option is granted.

 

  (b) Option Term. No Outside Director Stock Option shall be exercisable more
than seven years after the date that the Outside Director Stock Option is
granted.

 

18



--------------------------------------------------------------------------------

  (c) Vesting. An Outside Director Stock Option shall become vested and non-
forfeitable with respect to one-fifth of the Stock underlying such Outside
Director Stock Option on the first anniversary of the date of grant, with an
additional one- fifth of the Stock underlying such Outside Director Stock Option
becoming vested and non-forfeitable on each of the second, third, fourth and
fifth anniversaries of the date of grant; provided that, in each case, the
Outside Director shall have continuously remained a Director of the Company. Any
Outside Director Stock Option that is unvested at the date of termination of the
Outside Director’s provision of services shall be forfeited upon such
termination.

 

  (d) Exercisability. Outside Director Stock Options shall be exercisable to the
extent vested.

 

  (e) Method of Exercise. Outside Director Stock Options may be exercised, in
whole or in part, by giving written notice of exercise to the Company specifying
the number of shares of Stock subject to the Outside Director Stock Option to be
purchased.

The option price of any Outside Director Stock Option shall be paid in full in
cash (by certified or bank check or such other instrument as the Company may
accept) or, unless otherwise provided in the applicable option agreement, by one
or more of the following: (i) in the form of shares of unrestricted and vested
Stock already owned by the Outside Director, based on the Fair Market Value of
the Stock on the date the Outside Director Stock Option is exercised; (ii) by
certifying ownership of shares of Stock owned by the Outside Director to the
satisfaction of the Administrator for later delivery to the Company as specified
by the Company; (iii) unless otherwise prohibited by law for either the Company
or the Outside Director, by irrevocably authorizing a third party to sell shares
of Stock (or a sufficient portion of the shares) acquired upon exercise of the
Outside Director Stock Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise; or (iv) by any combination of cash and/or any one
or more of the methods specified in clauses (i), (ii) and (iii). Notwithstanding
the foregoing, a form of payment shall not be permitted to the extent it would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to the Outside Director Stock Option for
financial reporting purposes.

If payment of the option exercise price of an Outside Director Stock Option is
made in whole or in part in the form of Restricted Stock, some or all of the
Stock received upon such exercise shall be subject to the same restrictions as
such Restricted Stock. The number of shares of Stock received upon such exercise
that shall be subject to such restrictions shall equal the number of shares of
Restricted Stock used for payment of the option exercise price.

 

19



--------------------------------------------------------------------------------

No shares of Stock shall be issued upon exercise of an Outside Director Stock
Option until full payment therefor has been made. Upon exercise of an Outside
Director Stock Option (or a portion thereof), the Company shall have a
reasonable time to issue the Stock for which the Outside Director Stock Option
has been exercised, and the Outside Director shall not be treated as a
stockholder for any purposes whatsoever prior to such issuance. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date such Stock is recorded as issued and transferred in the
Company’s official stockholder records, except as otherwise provided herein or
in the applicable option agreement.

 

  (f) Transferability of Outside Director Stock Options. An Outside Director
Stock Option (i) shall be transferable by the Outside Director to a Family
Member of the Outside Director, provided that (A) any such transfer shall be by
gift with no consideration and (B) no subsequent transfer of such Outside
Director Stock Option shall be permitted other than by will or the laws of
descent and distribution, and (ii) shall not otherwise be transferable except by
will or the laws of descent and distribution. An Outside Director Stock Option
shall be exercisable, during the Outside Director’s lifetime, only by the
Outside Director or by the guardian or legal representative of the Outside
Director, it being understood that the terms “holder” and “Outside Director”
include the guardian and legal representative of the Outside Director named in
the applicable option agreement and any person to whom the Outside Director
Stock Option is transferred (X) pursuant to the first sentence of this
Section 8(f) or pursuant to the applicable option agreement or (Y) by will or
the laws of descent and distribution. Notwithstanding the foregoing, references
herein to the termination of an Outside Director’s provision of services shall
mean the termination or cessation of the Outside Director’s status as an
Eligible Individual.

9. OUTSIDE DIRECTOR STOCK AWARDS.

The following Outside Director Stock Awards shall be granted pursuant to this
Section 9:

 

  (a) Each individual who is or becomes an Outside Director on or immediately
following Distribution Time shall be granted, within forty-five (45) days after
the Distribution Date, a Stock Award comprised of a number of shares of Stock
having an aggregate Fair Market Value of $100,000 as of the date of grant.

 

  (b) Each individual (other than any individual receiving a Stock Award under
Section 9 (a)) who is appointed to the Board as an Outside Director after the
Distribution Date shall be granted, as of the date of such Outside Director’s
appointment to the Board, a Stock Award comprised of that number of shares of
Stock having an aggregate Fair Market Value of $100,000 on the date of grant.

 

20



--------------------------------------------------------------------------------

  (c) On the date of the first annual meeting of Stockholders of the Company
following the Distribution Date, and on the date of each annual meeting of
Stockholders of the Company during each Company fiscal year thereafter, each
Outside Director of the Company shall be granted a Stock Award comprised of that
number of shares of Stock having an aggregate Fair Market Value of $25,000 or
such other amount as is otherwise determined by the Administrator.

 

  (d) Notwithstanding anything to the contrary in this Section 9, within
forty-five (45) days after the Distribution Date, (i) Jack A. Smith, the
Chairman of the board of directors and an Outside Director, shall be granted a
Stock Award comprised of that number of shares of Stock having an aggregate Fair
Market Value of $25,000, (ii) Stephen P. Elker, an Outside Director, shall be
granted a Stock Award comprised of that number of shares of Stock having an
aggregate Fair Market Value of $100,000, (iii) Brian P. Friedman and Nicholas
Daraviras, each an Outside Director, shall each be granted a Stock Award
comprised of that number of shares of Stock having an aggregate Fair Market
Value of $100,000, provided that if either Mr. Friedman or Mr. Daraviras resigns
as a director of the Company, any person nominated or otherwise designated by
Jefferies Capital Partners IV L.P., Jefferies Employee Partners IV LLC, JCP
Partners IV LLC (collectively, the “JCP Group”) or their respective affiliates
to the Company’s Board to replace Mr. Friedman, Mr. Daraviras or any other
director of the Company designated and nominated by the JCP Group or their
affiliates, such person shall not receive a Stock Award pursuant to Section
9(b).

The Stock subject to Outside Director Stock Awards granted under this Section 9
shall vest and become nonforfeitable based on the Outside Director’s provision
of services as a Director, and is therefore an award of “Restricted Stock.”

Outside Director Stock Awards may be directly issued under the Plan. Unless
otherwise determined by the Administrator, and set forth in the applicable award
agreement, an Outside Director Stock Award granted pursuant to Section 9(a),
Section 9(b), Section 9(d)(ii) and Section 9(d)(iii) shall become vested and
nonforfeitable as to one-fifth of the shares of Restricted Stock underlying such
Outside Director Stock Award on the first anniversary of the date of grant, with
an additional one-fifth of the Restricted Stock becoming vested and
non-forfeitable on each of the second, third, fourth and fifth anniversaries of
the date of grant; provided that, in each case, the Outside Director shall have
continuously remained a Director of the Company. Unless otherwise determined by
the Administrator, and set forth in the applicable award agreement, an Outside
Director Stock Award granted pursuant to Section 9(c) and Section 9(d)(i) shall
become vested and nonforfeitable as to one-third of the shares of Restricted
Stock underlying such Outside Director Stock Award on the first anniversary of
the date of grant, with an additional one-third of the Restricted Stock becoming
vested and non-forfeitable on each of the second and third anniversaries of the
date of grant; provided that, in each case, the Outside Director shall have
continuously remained a Director of the Company. Any Outside Director Stock
Award that is unvested at the date of termination of the Outside Director’s
provision of services shall be forfeited upon such termination. The
determination of whether the Participant has continuously remained a Director of
the Company or an Affiliate shall be made by the Administrator in its
discretion, including, when applicable pursuant to principle described in
Sections 5(m) and 6(m).

Shares representing an Outside Director Stock Award shall be evidenced in such
manner as the Administrator may deem appropriate, including book-entry
registration or issuance of one or more certificates (which may bear appropriate
legends referring to the terms, conditions and restrictions applicable to such
Award). The Administrator may require that any such certificates be held in
custody by the Company until any restrictions thereon shall have lapsed and that
the Outside Director deliver a stock power, endorsed in blank, relating to the
Stock covered by such Award.

Unless otherwise provided in an award agreement, until the expiration of all
applicable restrictions, (i) the Restricted Stock shall be treated as
outstanding, (ii) the Participant holding shares of Restricted Stock may
exercise full voting rights with respect to such shares, and (iii) the
Participant holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. Unless otherwise provided by the Administrator, if any such
dividends or distributions are paid in shares of Stock, such shares shall be
subject to the same restrictions as the shares of Restricted Stock with respect
to which they were paid. Notwithstanding anything to the contrary, at the
discretion of the Administrator, all such dividends and distributions may be
held in escrow by the Company (subject to the same restrictions) until all
restrictions on the respective Restricted Stock have lapsed.

 

21



--------------------------------------------------------------------------------

With respect to an Outside Director Stock Award, an Outside Director, at his or
her option, will be entitled to make the election permitted under Section 83(b)
of the Code, to include in gross income in the taxable year in which the Outside
Director Stock Award is transferred to him or her, the fair market value of such
shares at the time of transfer, notwithstanding that such shares are subject to
a substantial risk of forfeiture within the meaning of the Code, or he or she
may elect to include in gross income the Fair Market Value of the Outside
Director Stock Award as of the date or date on which such restrictions lapse.
Notwithstanding the foregoing, the Administrator shall adopt, from time to time,
such rules with respect to the return of executed award agreements as it deems
appropriate and failure by an Outside Director to comply with such rules shall,
without limitation, terminate the grant of such Outside Director Stock Award to
such Outside Director and/or cause the forfeiture of any Outside Director Stock
Award (or any portion thereof) as to which restrictions have not yet lapsed.

10. CHANGE IN CONTROL PROVISIONS.

 

  (a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:

 

  (i) The vesting and exercisability of any Stock Options, Outside Director
Stock Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred and not then vested and
exercisable shall become fully vested and exercisable;

 

  (ii) Any restrictions applicable to any outstanding Stock Awards and Outside
Director Stock Awards shall lapse and the Stock relating to such Awards shall
become free of all restrictions and fully vested and transferable; and

 

  (iii) Provided that no material modification of the Award or any liability
results under Section 409A of the Code, outstanding Awards shall be subject to
any agreement of acquisition, merger or reorganization that effects such Change
in Control and that provides for:

 

  (A) The continuation of the outstanding Awards by the Company, if the Company
is a surviving corporation;

 

  (B) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

  (C) The substitution by the surviving corporation or its parent or subsidiary
of equivalent awards for the outstanding Awards; or

 

22



--------------------------------------------------------------------------------

  (D) Settlement of each share of Stock subject to an outstanding Award for the
Change in Control Price (less, to the extent applicable, the per share exercise
price), or, if the per share exercise price equals or exceeds the Change in
Control Price, the outstanding Award shall terminate and be canceled.

 

  (b) Definition of Change in Control.

 

  (i) For purposes of the Plan, a “Change in Control” shall occur or be deemed
to have occurred only if any of the following events occur:

 

  (A) The acquisition, directly or indirectly, by any person or group (as those
terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act and
the rules thereunder) of beneficial ownership (as determined pursuant to Rule
13d-3 under the Exchange Act) of securities entitled to vote generally in the
election of directors (voting securities) of the Company that represent 50% or
more of the combined voting power of the Company’s then outstanding voting
securities, other than:

 

  (1) An acquisition by a trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any person controlled by the Company or by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any person
controlled by the Company; or

 

  (2) An acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by all of the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company.

Notwithstanding the foregoing, the following event shall not constitute an
acquisition by any person or group for purposes of this subsection (a): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the

 

23



--------------------------------------------------------------------------------

Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control; or

 

  (B) Individuals who, as of or immediately following Distribution Time,
constitute the Board of Directors of the Company (as of the Distribution Time,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Distribution Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors on the Board)
shall be, for purposes of this Plan, considered as though such person were a
member of the Incumbent Board; or

 

  (C) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

 

  (1) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by the remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and

 

  (2)

After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this clause
(2) as beneficially owning 50% or more of combined voting power of the Successor

 

24



--------------------------------------------------------------------------------

  Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  (D) A sale or disposition of all or substantially all of the Company’s assets;
or

 

  (E) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto. Notwithstanding anything herein to the contrary, the Distribution shall
not constitute a Change in Control.

 

  (ii) For purposes of Section 10(b), stock ownership is determined under
Section 409A of the Code.

 

  (c) Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the Fair Market Value (which may be the amount of consideration per
share of Stock received by the holder of Stock in connection with the Change in
Control transaction or, in the case of a tender or exchange offer, the highest
price per share of Stock paid in such tender or exchange offer, in each case, as
determined by the Administrator in accordance with Section 12(n) hereunder) of a
share of Stock on the date of a Change in Control. To the extent that the
consideration paid in any such transaction described above consists all or in
part of securities or other non-cash consideration, the value of such securities
or other non-cash consideration shall be determined in the sole discretion of
the Board. The Participant shall receive the same form of consideration as
holders of common stock, subject to the same restrictions and limitations and
indemnification obligations as the holders of common stock and will execute any
and all documents required by the Administrator to evidence the same.

11. MISCELLANEOUS.

 

  (a)

Amendment. The Board may at any time terminate, amend, alter, or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
adversely affect the rights of a Participant under an Award theretofore granted
without the Participant’s consent, except such an amendment (i) made to avoid an
expense charge to the Company or an Affiliate under applicable law or
regulation, (ii) made to permit the Company or an Affiliate a deduction under
the Code, or (iii) made to avoid the violation of Section 409A of the Code. No
such amendment or alteration shall be made without the approval of a majority
vote of the Company’s shareholders, present in person or by proxy

 

25



--------------------------------------------------------------------------------

  at any special or annual meeting of the shareholders to the extent such
approval is required by law, agreement or the rules of any stock exchange or
market on which the Stock is listed.

The Administrator may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but except as provided in
Section 3 hereof no such amendment shall adversely affect the rights of a
Participant without the Participant’s consent.

 

  (b) Unfunded Status of Plan. It is intended that this Plan be an “unfunded”
plan for incentive and deferred compensation. The Administrator may authorize
the creation of trusts or other arrangements to meet the obligations created
under this Plan to deliver Stock or make payments, provided that, unless the
Administrator otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.

 

  (c) General Provisions.

 

  (i) Unless the shares to be issued in connection with an Award are registered
prior to the issuance thereof under the Securities Act of 1933, as amended, the
Administrator may require each person purchasing or receiving shares pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares for his or her own account as an investment without a
view to or for sale in connection with, the distribution thereof. The
certificates for such shares may include any legend which the Administrator
deems appropriate to reflect any restrictions on transfer.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange or market on which the Stock
is then listed and any applicable Federal or state securities law, and the
Administrator may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

  (ii) Nothing contained in the Plan shall prevent the Company or any Affiliate
from adopting other or additional compensation arrangements for its employees.

 

  (iii) The adoption of the Plan shall not confer upon any employee, director,
associate, consultant or advisor any right to continued employment, directorship
or service, nor shall it interfere in any way with the right of the Company or
any Subsidiary or Affiliate to terminate the employment or service of any
employee, consultant or advisor at any time.

 

26



--------------------------------------------------------------------------------

  (iv) No later than the date as of which an amount first becomes includible in
the gross income of the Participant for Federal income tax purposes with respect
to any Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Administrator,
withholding obligations may be settled with Stock, including Stock that is part
of the Award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements,
and the Company, its Subsidiaries and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. The Administrator may establish such
procedures as it deems appropriate for the settlement of withholding obligations
with Stock.

 

  (v) The Administrator shall establish such procedures as it deems appropriate
for a Participant to designate a beneficiary to whom any amounts payable in the
event of the Participant’s death are to be paid. In the event of the death of a
Participant, a condition of exercising any Award shall be the delivery to the
Company of such tax waivers and other documents as the Administrator shall
determine.

 

  (vi) Neither any Participant nor his or her legal representatives, legatees or
distributees shall be or be deemed to be the holder of any share of Stock
covered hereby unless and until a certificate for such share has been issued.
Upon payment of the purchase price thereof, a share shall be fully paid and
non-assessable.

 

  (vii) The grant of an Award shall in no way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets, or issue bonds, debentures, preferred or
prior preference stock ahead of or affecting the Stock, or take any other
corporate act or proceeding whether of a similar character or otherwise.

 

  (viii)

If any payment or right accruing to a Participant under this Plan (without the
application of this Section 11(c)(viii)), either alone or together with other
payments or rights accruing to the Participant from the Company or an Affiliate
(“Total Payments”) would constitute a “parachute payment” (as defined in
Section 280G of the Code and

 

27



--------------------------------------------------------------------------------

  regulations thereunder), such payment or right shall be reduced to the largest
amount or greatest right that will result in no portion of the amount payable or
right accruing under this Plan being subject to an excise tax under Section 4999
of the Code or being disallowed as a deduction under Section 280G of the Code;
provided, however, that the foregoing shall not apply to the extent provided
otherwise in an Award or in the event the Participant is party to an agreement
with the Company or an Affiliate that explicitly provides for an alternate
treatment of payments or rights that would constitute “parachute payments.” The
determination of whether any reduction in the rights or payments under this Plan
is to apply shall be made by the Administrator in good faith after consultation
with the Participant, and such determination shall be conclusive and binding on
the Participant. The Participant shall cooperate in good faith with the
Administrator in making such determination and providing the necessary
information for this purpose. The foregoing provisions of this
Section 11(c)(viii) shall apply with respect to any person only if, after
reduction for any applicable Federal excise tax imposed by Section 4999 of the
Code and Federal income tax imposed by the Code, the Total Payments accruing to
such person would be less than the amount of the Total Payments as reduced, if
applicable, under the foregoing provisions of this Plan and after reduction for
only Federal income taxes.

 

  (ix) To the extent that the Administrator determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Administrator in its
discretion may modify those restrictions as it determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.

 

  (x) The headings contained in this Plan are for reference purposes only and
shall not affect the meaning or interpretation of this Plan.

 

  (xi) If any provision of this Plan shall for any reason be held to be invalid
or unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.

 

  (xii) This Plan shall inure to the benefit of and be binding upon each
successor and assign of the Company. All obligations imposed upon a Participant,
and all rights granted to the Company hereunder, shall be binding upon the
Participant’s heirs, legal representatives and successors.

 

28



--------------------------------------------------------------------------------

  (xiii) This Plan and each agreement granting an Award constitute the entire
agreement with respect to the subject matter hereof and thereof, provided that
in the event of any inconsistency between this Plan and such agreement, the
terms and conditions of the Plan shall control.

 

  (xiv) In the event there is an effective registration statement under the
Securities Act pursuant to which shares of Stock shall be offered for sale in an
underwritten offering, a Participant shall not, during the period requested by
the underwriters managing the registered public offering, effect any public sale
or distribution of shares of Stock received, directly or indirectly, as an Award
or pursuant to the exercise or settlement of an Award.

 

  (xv) None of the Company, an Affiliate or the Administrator shall have any
duty or obligation to disclose affirmatively to a record or beneficial holder of
Stock or an Award, and such holder shall have no right to be advised of, any
material information regarding the Company or any Affiliate at any time prior
to, upon or in connection with receipt or the exercise of an Award or the
Company’s purchase of Stock or an Award from such holder in accordance with the
terms hereof.

 

  (xvi) This Plan, and all Awards, agreements and actions hereunder, shall be
governed by, and construed in accordance with, the laws of the state of Delaware
(other than its law respecting choice of law).

 

  (xvii) No Award granted pursuant to this Plan is intended to constitute
“deferred compensation” as defined in Section 409A of the Code, and the Plan and
the terms of all Awards shall be interpreted accordingly. If any provision of
the Plan or an Award contravenes any regulations or Treasury guidance
promulgated under Section 409A of the Code or could cause an Award to be subject
to the penalties and interest under Section 409A of the Code, such provision of
the Plan or Award shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

12. DEFINITIONS.

For purposes of this Plan, the following terms are defined as set forth below:

 

  (a) “Affiliate” means a corporation or other entity (i) controlled by the
Company and which, in the case of grants of Stock Options, Outside Director
Stock Options and Stock Appreciation Rights would, together with the Company, be
classified as the “service recipient” (as defined in the regulations under
Section 409A of the Code) with respect to an Eligible Individual, and (ii) is
designated by the Administrator as such.

 

29



--------------------------------------------------------------------------------

  (b) “Award” means a Stock Appreciation Right, Stock Option, Stock Award,
Outside Director Stock Option or Outside Director Stock Award.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Board Meeting” means meeting of the Board of Directors of the Company.

 

  (e) “Cause” means (i) the commission by the Participant of any act or omission
that would constitute a felony or any crime of moral turpitude under Federal law
or the law of the state or foreign law in which such action occurred,
(ii) dishonesty, disloyalty, fraud, embezzlement, theft, disclosure of trade
secrets or confidential information or other acts or omissions that result in a
breach of fiduciary or other material duty to the Company and/or a Subsidiary,
(iii) continued reporting to work or working under the influence of alcohol, an
illegal drug, an intoxicant or a controlled substance which renders Participant
incapable of performing his or her material duties to the satisfaction of the
Company and/or its Subsidiaries, or (iv) the Participant’s substantial disregard
in the performance of the Participant’s duties and/or responsibilities with
respect to the Company and/or a Subsidiary, which disregard shall continue after
notice to the Participant and a reasonable opportunity to cure such behavior.
Notwithstanding the foregoing, if the Participant and the Company or the
Affiliate have entered into an employment or services agreement which defines
the term “Cause” (or a similar term), such definition shall govern for purposes
of determining whether such Participant has been terminated for Cause for
purposes of this Plan. The determination of Cause shall be made by the
Administrator, in its sole discretion.

 

  (f) “Carrols” means Carrols Restaurant Group, Inc. and any and all of its
Subsidiaries whether now existing or hereafter formed.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

  (h) “Commission” means the Securities and Exchange Commission or any successor
agency.

 

  (i) “Committee” means a committee of Directors appointed by the Board to
administer this Plan. Insofar as the Committee is responsible for granting
Awards to Participants hereunder, it shall consist solely of two or more
directors, each of whom is a “non-employee director” within the meaning of Rule
16b-3, an “outside director” under Section 162(m) of the Code, an “independent
director” as defined by the Sarbanes-Oxley Act of 2002, and “independent” as
defined by the rules of any stock exchange or market on which the Stock is
listed.

 

30



--------------------------------------------------------------------------------

  (j) “Covered Employee” means a person who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 

  (k) “Director” means a member of the Company’s Board.

 

  (l) “Disability” means mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company or an Affiliate, or if the Participant is not covered by such a plan or
the Participant is not an employee of the Company or an Affiliate, a mental or
physical illness that renders a Participant totally and permanently incapable of
performing the Participant’s duties for the Company or an Affiliate; provided,
however, that a Disability shall not qualify under this Plan if it is the result
of (i) a willfully self- inflicted injury or willfully self-induced sickness; or
(ii) an injury or disease contracted, suffered or incurred while participating
in a criminal offense. Notwithstanding the foregoing, if the Participant and the
Company or an Affiliate have entered into an employment or services agreement
which defines the term “Disability” (or a similar term), such definition shall
govern for purposes of determining whether such Participant suffers a Disability
for purposes of this Plan. The determination of Disability shall be made by the
Administrator, in its sole discretion. The determination of Disability for
purposes of this Plan shall not be construed to be an admission of disability
for any other purpose.

 

  (m) “Distribution” has the meaning set forth in Section 1 of the Plan.

 

  (n) “Distribution Date” has the meaning set forth in Section 1 of the Plan.

 

  (o) “Distribution Time” means the time at which the Distribution is effective.

 

  (p) “Effective Date” has the meaning set forth in Section 1 of the Plan.

 

  (q) “Eligible Individual” means any (i) officer, employee, associate or
director of the Company or a Subsidiary or Affiliate, (ii) any consultant or
advisor providing services to the Company or a Subsidiary or Affiliate, or
(iii) employees of (x) a corporation or other business enterprise which has been
acquired by the Company or a Subsidiary, which, in the case of grants of Stock
Options and Stock Appreciation Rights would, together with the Company and, if
applicable, the Subsidiary, be classified as the “service recipient” (as defined
in the regulations under Section 409A of the Code) with respect to such
employees and (y) who hold options with respect to the stock of such corporation
which the Company has agreed to assume.

 

31



--------------------------------------------------------------------------------

  (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

  (s) “Fair Market Value” means, as of any given date, the fair market value of
the Stock, determined as follows: (i) if the Stock is listed on any established
stock exchange or a national market system, including without limitation, the
NASDAQ Global Market, its fair market value on such date shall be the reported
closing selling price for the Stock on the principal securities exchange or
national market system on which the Stock is at such date listed for trading;
provided that if there are no sales of Stock on that date, then the reported
closing selling price for the Stock on the next preceding date shall be
determinative of fair market value; or (ii) if the Stock is listed on the OTC
Electronic Bulletin Board, its fair market value on such date shall be the
closing selling price on such date for the Stock as reported on the OTC
Electronic Bulletin Board; provided that if there are no sales of the Stock on
that date, then the reported closing selling price for the Stock on the next
preceding date for which such closing selling price is quoted shall be
determinative of fair market value; or, (iii) if the Stock is not traded on the
OTC Electronic Bulletin Board, an exchange, or a national market system, or
notwithstanding (i) and (ii) above, if a determination of Fair Market Value
under (i) or (ii) above would violate the rules under Section 409A of the Code
and the regulations thereunder with respect to the determination of fair market
value, Fair Market Value of the Stock on such date shall be determined in good
faith by the Administrator in accordance with Section 409A of the Code and the
regulations issued thereunder, and such determination shall be conclusive and
binding on all persons. In the event of a Change in Control, notwithstanding the
foregoing provisions of this Section 12(o), Fair Market Value of the Stock in
connection with such Change in Control transaction shall be determined in good
faith by the Administrator in accordance with Section 409A of the Code and the
regulations issued thereunder, and such determination shall be conclusive and
binding on all persons.

 

  (t) “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of a Participant (including adoptive relationships); any person
sharing the Participant’s household (other than a tenant or employee); any trust
in which the Participant and any of these persons have all of the beneficial
interest; any foundation in which the Participant and any of these persons
control the management of the assets; any corporation, partnership, limited
liability company or other entity in which the Participant and any of these
other persons are the direct and beneficial owners of all of the equity
interests (provided the Participant and these other persons agree in writing to
remain the direct and beneficial owners of all such equity interests); and any
personal representative of the Participant upon the Participant’s death for
purposes of administration of the Participant’s estate or upon the Participant’s
incompetency for purposes of the protection and management of the assets of the
Participant.

 

32



--------------------------------------------------------------------------------

  (u) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

  (v) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

  (w) “Optionee” means a person who holds a Stock Option.

 

  (x) “Outside Director” means a person who is a “non-employee director” of the
Company within the meaning of Section 16 of the Exchange Act and the regulations
promulgated thereunder (irrespective of whether Section 16 of the Exchange Act
is applicable to the Company or such Director).

 

  (y) “Outside Director Award” means an Outside Director Stock Option or Outside
Director Stock Award.

 

  (z) “Outside Director Stock Award” means an Award, other than a Stock Option,
Stock Appreciation Right, Stock Award or Outside Director Stock Option, made in
Stock or denominated in shares of Stock.

 

  (aa) “Outside Director Stock Option” means an Option granted under Section 8.

 

  (bb) “Participant” means a person granted an Award.

 

  (cc) “Performance Award” means a right, granted to a Participant under
Section 7, to receive Awards based upon performance criteria specified by the
Administrator.

 

  (dd) “Representative” means (i) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had his or her primary residence at the date of the Participant’s
death; (ii) the person or entity acting as the guardian or temporary guardian of
a Participant; (iii) the person or entity which is the beneficiary of the
Participant upon or following the Participant’s death; or (iv) any person to
whom a Stock Option has been transferred with the permission of the
Administrator or by operation of law; provided that only one of the foregoing
shall be the Representative at any point in time as determined under applicable
law and recognized by the Administrator.

 

  (ee) “Retirement” means termination of employment or provision of services
without Cause, death or Disability on or after age 65 with 5 years of service
including in such calculation all periods of service with the Company, or
Carrols, or both prior to the Distribution.

 

33



--------------------------------------------------------------------------------

  (ff) “Stock” means the common stock, par value $.01 per share, of the Company.

 

  (gg) “Stock Appreciation Right” means a right granted under Section 5.

 

  (hh) “Stock Award” means an Award, other than a Stock Option, Outside Director
Stock Option, Stock Appreciation Right or Outside Director Stock Award, made in
Stock or denominated in shares of Stock.

 

  (ii) “Stock Option” means an option granted under Section 4.

 

  (jj) “Subsidiary” means any company during any period in which it is a
“subsidiary corporation” (as such term is defined in Section 424(f) of the Code)
with respect to the Company.

 

  (kk) “Ten Percent Holder” means an individual who owns, or is deemed to own,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any parent or subsidiary corporation of the
Company, determined pursuant to the rules applicable to Section 422(b)(6) of the
Code.

In addition, certain other terms used herein have the definitions given to them
in the places they are first used.

 

34